Citation Nr: 0712214	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-42 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right ankle disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from May 1998 to May 2004.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office located in Muskogee, Oklahoma (hereinafter RO).  
During the course of this appeal, this claim was transferred 
to the VA Medical and Regional Office Center in Wichita, 
Kansas. 


FINDING OF FACT

There is no competent medical evidence of record indicating 
that the veteran has a current right ankle disorder.


CONCLUSION OF LAW

The veteran does not have a current disability due to 
tendonitis of the right ankle that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist

With respect to the veteran's claim on appeal, VA has met the 
notification and assistance duties under applicable statute 
and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard to the 
duty to notify, prior to initial adjudication, a document 
dated in February 2004 satisfied the duty to notify 
provisions.  As for the duty to assist, the veteran's service 
medical records have been obtained and he has been afforded a 
Compensation and Pension examination.   There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including arthritis, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The service medical records reflect treatment for right ankle 
pain in November 2003 which the veteran stated made running 
difficult.  He described occasional swelling in the ankle.  
The examination at that time showed a full range of motion 
and normal strength.  The assessment was a Grade I ankle 
sprain.  Prescribed treatment included Motrin, exercise, and 
ice as needed.  A January 2004 service medical record showed 
the veteran reporting that his ankle pain had gotten better, 
but that the pain had worsened recently.  Following the 
examination, the assessment was peroneus brevis tendonitis.  

After service, the veteran was afforded an examination in 
February 2004, at which time the veteran described recurrent 
pain in the right ankle with overuse.  He indicated the 
condition was incurred in 2002 due to running during physical 
training in the military.  The veteran stated that the 
condition did not result in incapacitation, and that his 
ability to perform daily functions during flareups of pain 
was acceptable.  It was indicated that treatment consisted of 
Motrin with good response, and that there was no functional 
impairment resulting from the condition.  The veteran said he 
had not lost any time from work due to his ankle pain.  Upon 
physical examination of the veteran at that time, the right 
ankle joint was normal in appearance and there was no 
limitation of motion.  X-rays were negative and the examiner 
noted there was no diagnosis to be made with respect to the 
right ankle because there was no pathology to render a 
diagnosis.  

The evidence as represented by the February 2004 examination 
reports shows that there is not a current right ankle 
disability, a finding required for a grant of service 
connection.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  To the 
extent that there are current complaints involving the right 
ankle, a symptom, such as pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  

In short, as there is no medical evidence of a current right 
ankle disorder, the preponderance of the evidence is against 
the veteran's claim and the benefit of the doubt doctrine is 
inapplicable.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Accordingly, service connection for a 
right ankle disorder is not warranted.  


ORDER

Service connection for a right ankle disorder is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


